Name: Commission Regulation (EEC) No 142/90 of 19 January 1990 amending Regulation (EEC) No 1781/89 issuing a standing invitation to tender for the sale, for use within the Community, of vinous alcohol held by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar;  food technology
 Date Published: nan

 20 . 1 . 90 Official Journal of the European Communities No L 16/25 COMMISSION REGULATION (EEC) No 142/90 of 19 January 1990 amending Regulation (EEC) No 1781/89 issuing a standing invitation to tender for the sale, for use within the Community, of vinous alcohol held by intervention agencies to meet the requirements of operators and hence facilitate the disposal of Community alcohol, to choose containers which are close to the places of utilization ; whereas, in view of the respective proportions of neutral and raw alcohol in each of the Member States concerned, as shown in Regulation (EEC) No 1781 /89, and of the sales already carried out, the proportion of neutral alcohol avai ­ lable for sale through partial invitations to tender should be increased and it should be made possible, in the Member States which stock it separately, for non-rectified alcohol which is a potential substitute for raw alcohol for combustion purposes to be offered for sale ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1236/89 (2), Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation opera ­ tions referred to in Article 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), and in particular . Article 1 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 1780/89 (4), as last amended by Regulation (EEC) No 141 /90 (*) laid down the detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies ; Whereas the Annex to Commission Regulation (EEC) No 1781 /89 (6) specifies the vats of alcohol offered for sale through each partial invitation to tender in accordance with Articles 3 and 4 ( 1 ) of Regulation (EEC) No 1780/89 ; Whereas in view of the outcome of partial invitations to tender No 1 and No 2, it appears desirable, in order better HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1781 /89 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 1990. For the Commission Ray MAC SHARRY Member -of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 128,-11 . 5 . 1989, p. 31 . (3) OJ No L 346, 15. 12. 1988, p. 7 . ( «) OJ No L 178, 24. 6 . 1989, p. 1 . (*) See page 23 of this Official Journal. (*) OJ No L 178, 24. 6 . 1989, p. 10 . No L 16/26 Official Journal of the European Communities 20. 1 . 90 ANNEX ANNEX Member State Location Numberof vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol Alcoholic strength (% vol) 1 . France SociÃ ©tÃ © Deulep, 30800 Saint-Gilles-du-Gard 96 4 581 35 Neutral alcohol + 96 506 9 680 35 Neutral alcohol + 96 507 9 566 35 Neutral alcohol + 96 l 508 9 643 35 Neutralalcohol + 96 509 9 524 35 Neutral alcohol + 96 \ \ 93 4 633 39 Neutral alcohol + 96 SociÃ ©tÃ © Verniers (Narbonne) 102 109 9 514 9 497 35 35 Neutral alcohol Neutral alcohol + 96 + 96 546 4 544 35 Neutral alcohol + 96 103 9 429 39 Neutral alcohol + 96 104 9 341 39 Neutral alcohol + 96 106 9 354 39 Neutral alcohol + 96 Sotherm (Port-Saint-Louis-du-RhÃ ´ne) A6 20 735 35 Raw alcohol + 92 GiÃ ¨vres (Selles-sur-Cher) 31 30 3 971 3 183 35 35 Non rectified alcohol Non rectified alcohol  PROMA, 43, avenue Georges Brassens , 1 3230 Port-Saint-Louis-du-RhÃ ´ne c 2 33 227 35 Raw alcohol + 92 Total 160 422 2. Spain Tomelloso (Ciudad Real) 4 16 498 35,36 Distilled + 95 Villarrobledo (Albacete) 11 44 173 39 Neutral alcohol + 96 TarancÃ ³n (Cuenca) A 9 25 323 35,36 Neutral alcohol + 96 Total 85 994 20 . 1 . 90 Official Journal of the European Communities No L 16/27 MembÃ ¨r State Location Numberof vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol Alcoholic strength (% voi) 3 . Italy Flli Cipriani SpA, Chizzola di Aia (TN) 155 156 157 158 159 160 74 76 103 104 1 270 1 280 1 283 1 270 1 277 1 280 826 944 376 373 35 35 35 35 35 35 35 35 35 35 Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol + 96 + 96 + 96 + 96 + 96 + 96 + 96 + 96 + 96 + 96 Distilleria del Salento SpA, Gallipoli (LE) via Indipendenza Materdomini di Nocera Superiore (SA) 6 to 20 10 000 35 Neutral alcohol + 96 Distilleria Vitrano SpA, Balestrate (PA)  via Grassa, Mazara del Vallo (TP)  contrada Piano Milano (PA) 8 7 9 244 930 35 35 Neutral alcohol Neutral alcohol + 96 + 96 Distilleria Bertolino SpA, Partinico (PA), contrada Percianotta, Agro di Monreale (PA) 1 /A 3/A 9 500 9 500 35 35 Neutral alcohol Neutral alcohol + 96 + 96 Distilleria Vitrano SpA, Balestrate (PA) contrada Piano Milano, Partinico (PA) 8 7 977 9 348 36 36 Neutral alcohol Neutral alcohol + 96 + 96 GE. DIS. SpA, Marsala (TP)  contrada Bartolotta, Marsala  Lungomare Mediterraneo 31 , Marsala (TP) B/5 A/6 H/3 8 881 630 487 36 36 36 Neutral alcohol Neutral alcohol Neutral alcohol + 96 + 96 + 96 Distilleria Bertolino SpA, Partinico (PA) contrada Pollastra, Partinico (PA) 3/A B/2 - B/ 12 F/ 12 - B/3 B/4 10 050 8 750 36 35 Neutral alcohol Raw alcohol + 96 I Neri s.a.s . via S. Silvestro n. 6, Faenza (RA) 1 3 7 3 604 3 601 3 603 39 39 39 Neutral alcohol Neutral alcohol Neutral alcohol + 96 + 96 + 96 No L 16/28 Official Journal of the European Communities 20.-1 . 90 Member State Location Numberof vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol Alcoholic strength (% voi) Italy (cont'd) Distilleria Bonollo SpA, Formigine (MO) localitÃ Paduni Anagni (FR) 23 13 5 8 5 046 3 360 909 111 39 39 39 39 Neutral alcohol Neutral alcohol Raw alcohol Raw alcohol + 96 + 96 Caviro Soc. coop., via Convertite n. 14/ 13, Faenza (RA) 73 82 85 220 87 88 1 715 1 826 1817 1 755 1 822 1 796 39 39 39 39 39 39 , Raw alcohol Neutral alcohol Neutral alcohol Raw alcohol Neutral alcohol Neutral alcohol + 96 + 96 + 96 + 96 Distilleria Mazzari SpA, via Giardino 10, S. Agata sul Santerno (RA) V-1310 V-1311 V-1308 V-1162 V-1313 V-1352 1 789 1 084 1 907 1 513 1 559 2 182 39 39 39 39 39 39 Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol Raw alcohol Neutral alcohol + 96 + 96 + 96 + 96 + 96 Distilleria G. Di Lorenzo s.r.l., Ponte Valleceppi (PG) localitÃ Pontenuovo di Torgiano (PG) 17 5 6 19 23 320 4019 8 357 325 422 39 39 39 39 39 Raw alcohol Neutral alcohol Neutral alcohol Raw alcohol Raw alcohol + 96 + 96 SODIME SpA, Napoli, Oliveto Citra (SA) 3.2.2 3.3.2 6918 3 082 39 39 Neutral Raw alcohol + 96 Total 153 584 TOTAL 400 000